Citation Nr: 0928115	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-31 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 15, 1981 to 
July 31, 1988.  Prior to July 15, 1981, the Veteran had 14 
years, 6 months, and 2 days of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2008, the Board remanded the Veteran's claim for 
additional development.  The Board notes that, in the 
December 2008 remand, the issue of hernia-related problems 
was referred to the agency of original jurisdiction (AOJ) for 
appropriate action.  However, it appears that no action has 
been undertaken in connection with this issue; thus, the 
Board once again refers the issue of hernia-related problems 
to the AOJ for appropriate action.


FINDINGS OF FACT

The Veteran does not have mitral valve prolapse that is 
attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have mitral valve prolapse that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an August 2003 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  While the notice did not 
refer to criteria for assigning disability ratings or 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), these questions are not now before the 
Board.  The Board also finds that the August 2003 notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letter requested the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, a remand of this 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
Melbourne Internal Medicine Associates as his treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in October 2003 and March 2009 the Veteran was 
afforded VA examinations, the reports of which are of record.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the March 2009 VA 
opinion obtained in this case is sufficient as it are 
predicated on consideration of the private and VA medical 
records in the Veteran's claims file, as well as examination 
findings.  It considers the statements of the Veteran, and 
provides a rationale for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).



II.  Analysis

In a July 2003 statement, the Veteran asserts that he first 
became aware of heart-related problems in 1986 when seeking 
treatment for chest pains, heart palpitations, and 
lightheadedness while in service.  In addition, the Veteran 
maintains that in 1988 he had an abnormal electrocardiogram 
(ECG) reading as part of his separation examination.  The 
Veteran further asserts that his family practitioner 
diagnosed mitral valve prolapse in 1994.  The Veteran 
believes that the mitral valve prolapse is related to his in-
service symptoms or otherwise had its onset during service; 
thus, the Veteran contends that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of mitral valve 
prolapse or other valvular heart disease in service.  The 
Veteran's STRs include an undated ECG report that indicates 
that the readings were within normal limits.  The Veteran's 
May 17, 1988 separation examination includes an abnormal ECG 
and it was noted that the Veteran exhibited symptoms of sinus 
bradycardia and possible anterior infarct.  A repeat ECG done 
on May 23, 1988 was also abnormal.  However, a follow-up ECG 
and echocardiogram on June 2, 1988 indicates normal heart 
function, but there appears to have been a noticeable murmur.

A review of post-service medical evidence reveals that the 
Veteran has been diagnosed with mitral valve prolapse.  A 
September 1994 ECG conducted by the Melbourne Internal 
Medicine Associates indicates that the "mitral valve 
exhibits some very late systolic prolapse."  Additionally, a 
June 1998 ECG conducted by the University Center Imaging in 
Melbourne, Florida also indicates symptoms "related to 
mitral valve prolapse."  

In October 2003 the Veteran was afforded a VA examination in 
connection with this claim.  The examiner determined that 
although "the patient is basically asymptomatic with regards 
to the mitral valve prolapse . . . .  It is at least as 
likely as not that the patient has mitral valve prolapse with 
no significant disability related thereto."  However, the 
examiner completed the examination and rendered conclusions 
without review of the claims file.  Thus, the examiner was 
unable to discuss the Veteran's current condition within the 
context of either the Veteran's medical or active service 
histories.  Ultimately, the examiner did not provide a nexus 
opinion.

Therefore, in March 2009, the Veteran was again afforded a VA 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner noted that the Veteran reported symptoms of 
palpitations, dizziness, and rapid heartbeat as early as 1986 
and that he was diagnosed with mitral valve prolapse in 1994.  
At the examination, the Veteran described his symptoms as 
intermittent episodes of dizziness and/or near syncope 
occurring on a daily basis and usually lasting seconds.  A 
cardiac evaluation revealed a regular rhythm with heart 
sounds present at both the first heart sound and the second 
heart sound and a murmur present 1/6 mid systole noted at the 
subxiphoid area, but no jugular venous distension, click, or 
pericardial rub.  An ECG taken at the examination revealed no 
ST or T wave abnormalities.  The examiner diagnosed the 
Veteran with mitral valve prolapse and opined that the 
Veteran's disability was less likely as not caused by or a 
result of the Veteran's active military service or his in-
service sinus bradycardia.  The examiner reasoned that, 
"[b]ased on the timing of events, namely the normal 
retirement [physical examination ECG] and echo in 1989 with 
abnormal echo noted after retirement in 1994 it is less 
likely as not that [mitral valve prolapse] was present during 
time in service.  Furthermore, sinus bradycardia is not an 
etiology for [mitral valve prolapse]; rather treatment of 
[mitral valve prolapse], namely beta blockers can lead to 
bradycardia."  The examiner states that, according to 
current medical literature, the etiology of mitral valve 
prolapse has yet to be elucidated.

In a July 2009 statement, the Veteran's representative 
contends that the March 2009 examination is inadequate 
because the examiner referred to a 1989 separation 
examination when the Veteran's separation examination is 
actually dated May 17, 1988.  However, the Board finds that 
the examiner accurately characterizes the Veteran's 
separation examination results and the date used by the 
examiner is merely a typographical error.

In a July 2009 statement, the Veteran contends that his in-
service symptoms were the early stages of mitral valve 
prolapse.  However, the examiner concluded otherwise stating 
that the Veteran's in-service symptoms are not etiologically 
related to mitral valve prolapse and that the etiology of 
mitral valve prolapse has not yet been discovered by the 
medical community.  While the Board does not doubt the 
sincerity of the Veteran's belief that service connection is 
warranted, as a lay person, without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter such as the etiology of 
a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The VA examiner clearly took into 
account the Veteran's complaints and contentions and arrived 
at medical conclusion contrary to the claims.  The Board 
relies on the examiner's opinions because of her expertise.

The Board finds that the March 2009 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which she did not attribute the Veteran's mitral valve 
prolapse to the Veteran's period of active military service.  
Thus, without competent medical evidence attributing the 
Veteran's mitral valve prolapse to his active military 
service, service connection is not warranted.  See 38 C.F.R. 
§ 3.304.

For the foregoing reasons, the Board finds that the claims of 
service connection for mitral valve prolapse must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for mitral valve prolapse is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


